Name: Commission Regulation (EEC) No 2242/80 of 26 August 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 80 No L 225/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2242/80 of 26 August 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 29 August 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4. 8 . 1970, p. 10 . (2) OJ No L 32, 3 . 2. 1978, p. 7. (J ) OJ No L 165, 28 . 6 . 1975, p . 45 . P) OJ No L 32, 3 . 2. 1978 , p . 10 . No L 225/ 10 Official Journal of the European Communities 28 . 8 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F! £ 1 . 1.1 1.2 1.3 1.4 1.5 1.6 2. 2.1 2.1.1 2.1.2 2.1.3 2.2 2.3 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4 . 5 . 6 . 7. Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean ...  USA  Other countries Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas , Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel, Turkey  Countries in southern Africa  USA  Other American countries  Other countries ... Clementines Mandarines, including wilkings Monreales and satsumas Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 876 1 985 1 690 2 254 316 1 457 1 651 846 1 562 1 740 1 479 1 656 1 839 360.79 381.75 325.08 433.59 60-82 280.31 317-64 162-82 300.51 334-76 284.51 318.50 353.72 116.87 123.65 105.30 140.45 19.70 90-80 102-89 52-74 97-34 108.44 92.16 103.17 114-57 270-53 286-24 243.75 325.11 45.61 21018 238.17 122.08 225-33 251.01 213.33 238.82 265-22 30.87 32.66 27-81 37.09 5-20 23-98 27.17 13.93 25-71 28-64 24.34 27-25 30.26 55 424 58 644 49 939 66 608 9 344 43 061 48 796 25 012 46 165 51 426 43 707 48 929 54 338 127.15 134.53 114.56 152-80 21.43 98.78 1 1 1 -94 57.38 105.91 117.97 100.27 112.25 124-65 27-34 28.93 24-63 32.86 4.61 21.24 24.07 12.33 22.77 25.37 21.56 24.13 26.80 28 . 8 . 80 Official Journal of the European Communities No L 225/ 11 Table II : Apples and pears \ Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 8 . 8.1 Apples :  Countries of the southern hemisphere .... 2 885 554.87 179-73 416.05 47-47 85 239 195.55 42-05 8.2  European third countries 2 063 396.79 128-53 297-52 33.95 60 954 139-83 30.07 8.3  Countries of the northern hemisphere other than European countries 2 743 527-50 170.87 395-53 45-13 81 034 185.90 39-97 9. 9.1 Pears :  Countries of the southern hemisphere .... I 9.2  European third countries 1 108 213.20 69.06 159.86 18.24 32 752 75-13 16-15 9.3  Countries of the northern hemisphere other than European countries        